Appellate Case: 22-1243     Document: 010110775673       Date Filed: 11/30/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 30, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1243
                                                   (D.C. Nos. 1:21-CV-00141-WJM &
  WILLIAM J. SEARS,                                     1:16-CR-00301-WJM-1)
                                                               (D. Colo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

       William J. Sears pled guilty to securities fraud conspiracy and failing to file a

 tax return. He was sentenced to 96 months in prison. Appearing pro se, he seeks a

 certificate of appealability (“COA”) to challenge the district court’s denial of his

 motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. See 28

 U.S.C. § 2253(c)(1)(B) (requiring a COA to appeal an order denying a petition for

 relief under § 2255). Mr. Sears also seeks leave to proceed in forma pauperis (“ifp”).




       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1243      Document: 010110775673     Date Filed: 11/30/2022   Page: 2



 Exercising jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we deny both requests

 and dismiss this matter.1

                                  I. BACKGROUND

                                    A. Investigation

       In 2014, the Federal Bureau of Investigation (“FBI”) obtained a search warrant

 for a company owned in part by Mr. Sears. The FBI supported its warrant request

 with an affidavit from Special Agent Kate Funk. She said in the affidavit that before

 working for the FBI, she “received an Accounting degree from the University of

 Kansas” and “became a Certified Public Accountant in 1996 through the state of

 Kansas.” ROA, Vol. I at 266 ¶ 1. The affidavit described apparent irregularities in

 the company’s revenue stream suggesting financial malfeasance by Mr. Sears.

       Before the FBI investigation, attorney Frederick Lehrer advised Mr. Sears

 about activities underlying this case. During the investigation, the FBI interviewed

 Mr. Lehrer, who provided incriminating evidence. The Government never disclosed

 to Mr. Sears that Mr. Lehrer and Kenneth Harmon, the Assistant United States

 Attorney (“AUSA”) who prosecuted Mr. Sears, had served together on a securities

 fraud task force in Florida in the 1990s before AUSA Harmon became a federal

 prosecutor.




       1
         Because Mr. Sears is pro se, we “construe his arguments liberally” but do not
 “serve as his advocate.” United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).

                                               2
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022      Page: 3



                  B. Guilty Plea, Motion to Withdraw, and Sentencing

       In September 2016, the Government filed an Information, charging Mr. Sears

 with (1) conspiring to commit securities fraud and (2) filing a false tax return.

       In November 2016, Mr. Sears pled guilty to both charges under a plea

 agreement. In the plea agreement, Mr. Sears “knowingly and voluntarily waive[d]”

 the right to appeal his sentence unless it exceeded the statutory maximum. ROA,

 Vol. I at 68. The district court held a change of plea hearing during which Mr. Sears

 confirmed he had reviewed the plea agreement with his attorney, was aware of the

 waiver, and entered the agreement voluntarily.

       In April 2019, Mr. Sears moved to withdraw his guilty plea, alleging the

 Government withheld exculpatory evidence that (1) Special Agent Funk “lied about

 her credentials” as a CPA to obtain the search warrant and (2) there was a connection

 between Mr. Lehrer and AUSA Harmon. ROA, Vol. I at 142-44. The district court

 rejected these arguments and denied Mr. Sears’s motion.

       In January 2020, the district court sentenced Mr. Sears to 96 months in prison.

 He timely appealed, asserting the Government engaged in misconduct and his

 attorney rendered ineffective assistance. The Government moved to enforce the

 appeal waiver in Mr. Sears’s plea agreement. We granted that motion and dismissed

 the appeal. See United States v. Sears, 822 F. App’x 818 (10th Cir. 2020)

 (unpublished).




                                                3
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022    Page: 4



                              C. Section 2255 Proceedings

       Mr. Sears then filed a motion to vacate, set aside, or correct his sentence under

 28 U.S.C. § 2255. He asserted that his plea agreement was involuntary because he

 was unaware—due to Government misconduct or ineffective assistance from his

 attorney—of Special Agent Funk’s alleged misrepresentations about her CPA status

 and the connection between AUSA Harmon and Mr. Lehrer. Mr. Sears argued this

 violated his rights to due process and effective assistance of counsel. He also

 asserted other claims not at issue here.

       The district court denied the § 2255 motion. It found that “Agent Funk is a

 CPA, and Sears is only questioning the contexts in, and purposes for which, she may

 represent herself as such, under Kansas Law.” ROA, Vol. I at 577 (quotations

 omitted). Also, because any evidence that Special Agent Funk misstated her status as

 a CPA “is, at best, impeachment evidence,” the court held that the Government was

 not required to disclose it before Mr. Sears pled guilty. Id. (quotations omitted).

       As to Mr. Lehrer, the district court observed that Mr. Sears “does not explain

 how any information . . . about any such relationship [between him and AUSA

 Harmon] would lead to anything more than, at best, impeachment evidence,” which

 “[t]he Government had no duty to disclose.” Id. at 578-79.

       The district court declined to issue a COA. Mr. Sears requests this court to

 issue a COA, and he asks to proceed ifp.




                                                4
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022    Page: 5



                                   II. DISCUSSION

        Mr. Sears seeks a COA on whether his plea was involuntary because (1) the

 Government withheld exculpatory evidence in violation of the Fifth Amendment Due

 Process Clause under Brady v. Maryland, 373 U.S. 83 (1963); and (2) his counsel

 was ineffective in failing to discover the exculpatory evidence in violation of the

 Sixth Amendment under Strickland v. Washington, 466 U.S. 668 (1984).

        In support of both claims, Mr. Sears asserts that (1) Special Agent Funk “lied

 about her qualifications as a [CPA] in the affidavit supporting the Government’s

 search warrants,” Aplt. Br. at 8, and (2) Mr. Lehrer lied to the FBI due to his prior

 relationship with AUSA Harmon, id. at 18-19.2

        Mr. Sears also argues he should have received an evidentiary hearing in

 district court.

                                 A. Legal Background

    COA Requirement

        To obtain a COA, Mr. Sears must make a “substantial showing of the denial of

 a constitutional right,” 28 U.S.C. § 2253(c)(2), by demonstrating “that reasonable



        2
          Mr. Sears further suggests the FBI’s search warrant violated his Fourth
 Amendment rights, or that his attorney performed deficiently by failing to move to
 suppress the evidence the warrant produced. See, e.g., Aplt. Br. at 20-21. But
 because Mr. Sears pled guilty, “he may not thereafter raise independent claims
 relating to the deprivation of constitutional rights that occurred prior to the entry of
 the guilty plea. He may attack only the voluntary and intelligent character of the
 guilty plea . . . .” Tollett v. Henderson, 411 U.S. 258, 267 (1973). Thus, Mr. Sears’s
 arguments turn on whether his plea was voluntary.

                                                5
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022      Page: 6



 jurists could debate whether . . . the petition should have been resolved in a different

 manner or that the issues were adequate to deserve encouragement to proceed

 further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). When

 assessing the district court’s denial of a § 2255 motion, “we review the district

 court’s findings of fact for clear error and its conclusions of law de novo.” United

 States v. Rushin, 642 F.3d 1299, 1302 (10th Cir. 2011).

    Knowing and Voluntary Plea

       Mr. Sears argues that his plea was not knowing and voluntary. “The Due

 Process Clause of the Fourteenth Amendment requires that a defendant knowingly

 and voluntarily enter a plea of guilty.” United States v. McIntosh, 29 F.4th 648, 655

 (10th Cir. 2022) (quotations omitted). For a plea to be voluntary, the “defendant’s

 decision to plead guilty must be deliberate and intelligent and chosen from available

 alternatives.” Id. (quotations omitted).

       A defendant may establish that his guilty plea was involuntary if he should

 have been but was not informed of information relevant to his case. If the

 Government failed to disclose material exculpatory evidence or if the defendant’s

 attorney failed to discover that information through a reasonable investigation, the

 defendant may not have “chosen from available alternatives” when he entered a

 guilty plea. Id.




                                                6
Appellate Case: 22-1243   Document: 010110775673        Date Filed: 11/30/2022     Page: 7



                                      B. Analysis

    Involuntary Plea Based on Brady Violation

       a. Additional legal background

       Brady v. Maryland requires the Government to disclose exculpatory evidence

 to criminal defendants. 373 U.S. 83, 87 (1963). “[U]nder certain limited

 circumstances, the prosecution’s violation of Brady can render a defendant’s plea

 involuntary.” United States v. Wright, 43 F.3d 491, 496 (10th Cir. 1994).

       To prove that a Brady violation rendered a plea involuntary, a defendant must

 demonstrate the exculpatory evidence is “material”—that there is “a reasonable

 probability that but for the failure to produce such information the defendant would

 not have entered the plea but instead would have insisted on going to trial.” United

 States v. Walters, 269 F.3d 1207, 1214 (10th Cir. 2001) (quotations omitted).

 “Assessment of [materiality] involves an objective inquiry that asks not what a

 particular defendant would do but rather what is the likely persuasiveness of the

 withheld information.” Id. at 1215 (quotations omitted). In other words, the

 withheld evidence must be significant enough, in the context of the case as a whole,

 to “have affected the outcome of the trial.” United States v. Combs, 267 F.3d 1167,

 1175 (10th Cir. 2001) (quotations omitted). Brady does not “require the Government

 to disclose material impeachment evidence prior to entering a plea agreement with a

 criminal defendant.” United States v. Ruiz, 536 U.S. 622, 633 (2002) (emphasis

 added).



                                               7
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022    Page: 8



       b. Application

       Mr. Sears argues the Government violated Brady in two ways, rendering his

 plea involuntary. We address each in turn.

              i. Special Agent Funk

       Mr. Sears contends the Government failed to disclose evidence that Special

 Agent Funk “lied to obtain the search warrant.” Aplt. Br. at 8. Special Agent Funk

 represented on the search warrant application affidavit that she graduated from

 college with an accounting degree and “became” a CPA in Kansas. ROA, Vol. I

 at 266 ¶ 1. Mr. Sears asserts Special Agent Funk was not a qualified CPA in Kansas

 because “in order to practice as a CPA (perform or offer to perform services as a

 CPA), a person must . . . provide proof to the Kansas Board of Accountancy of the

 requisite experience requirement, complete a form, pay a fee, and then be subject to

 continuing education requirements.” Aplt. Br. at 10 (citing Kan. Stat. Ann. § 1-316).

 He contends Special Agent Funk had not met these requirements, id. at 8, and that the

 Government should have disclosed this “exculpatory” evidence, id. at 5. We

 disagree.

       Special Agent Funk did not misrepresent her credentials in the affidavit. The

 affidavit said she graduated with an accounting degree and “became” a CPA—not

 that she was currently licensed and practicing as a CPA. Kansas law might limit

 Special Agent Funk’s ability to “perform or offer to perform services as a CPA” to

 the general public, as Mr. Sears suggests, Aplt. Br. at 10, but she did not claim to be

 performing CPA services when she wrote the affidavit. Rather, she used her

                                                8
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022      Page: 9



 specialized training to assess Mr. Sears’s company’s finances for investigative

 purposes. See ROA, Vol. I at 266 ¶ 2 (“At all times during the investigation

 described in this affidavit, I have been acting in my official capacity as a Special

 Agent with the FBI.”).

       Additionally, Special Agent Funk’s alleged misrepresentation was, at most,

 impeachment evidence. But Brady does not require the Government to disclose

 impeachment evidence—even if it is material—before entering a plea agreement with

 a criminal defendant. Ruiz, 536 U.S. at 633.

       Finally, even if Mr. Sears should have received information about Special

 Agent Funk’s CPA status from the Government, this evidence would have lacked

 probative value. Under Brady, Mr. Sears must demonstrate the “likely

 persuasiveness of the withheld information” is such that he “would not have entered

 the plea but instead would have insisted on going to trial.” Walters, 269 F.3d at

 1214-15 (quotations omitted); see also United States v. Reed, 39 F.4th 1285, 1293

 (10th Cir. 2022). At most, the information about Special Agent Funk would have

 enabled Mr. Sears to cross-examine her about her CPA qualifications. Mr. Sears has

 not demonstrated a reasonable probability that possessing this information would

 have changed his decision to plead guilty.

              ii. Mr. Lehrer

       Mr. Sears also contends his plea was involuntary because the Government

 wrongfully withheld information about Mr. Lehrer’s “personal relationship with the

 prosecutor.” Aplt. Br. at 19. As discussed, Mr. Lehrer—an attorney who at one

                                                9
Appellate Case: 22-1243    Document: 010110775673         Date Filed: 11/30/2022    Page: 10



  point advised Mr. Sears and later gave incriminating evidence to the FBI—once

  served on a task force with AUSA Harmon. Mr. Sears asserts that Mr. Lehrer “lied

  under oath during his discussions with the FBI and prosecutors. His lies are

  verifiably false, and had I known about them prior to pleading guilty, I would not

  have done so . . . .” Aplt. Br. at 18-19. We again disagree.

         Mr. Sears has not shown that Mr. Lehrer’s relationship with AUSA Harmon

  affected his statements to the FBI. Also, the Lehrer-Harmon connection was

  impeachment evidence, which the Government was not required to disclose before

  entering a plea agreement with Mr. Sears. Ruiz, 536 U.S. at 633. Thus, Mr. Lehrer

  has not asserted a viable Brady claim.

         Even if he had, Mr. Sears has not shown that impeachment of Mr. Lehrer

  would have significantly affected his likelihood of success. Absent a reason to

  believe that Mr. Sears “would not have entered the plea but instead would have

  insisted on going to trial” if he possessed information about Mr. Lehrer’s connection

  with AUSA Harmon, Walters, 269 F.3d at 1214, lacking that information did not

  prejudice him.

                                        *    *   *    *

         For the foregoing reasons, we conclude that reasonable jurists would not

  debate the district court’s denial of habeas relief based on Mr. Sears’s claim that a

  Brady violation rendered his guilty plea involuntary. We therefore deny a COA on

  this issue.



                                                 10
Appellate Case: 22-1243     Document: 010110775673        Date Filed: 11/30/2022     Page: 11



     Involuntary Plea Based on Ineffective Assistance

        a. Additional legal background

        Receiving ineffective assistance of counsel may render a defendant’s guilty

  plea involuntary. Reed, 39 F.4th at 1293. “We review a challenge to a guilty plea

  based on a claim of ineffective assistance of counsel using the two-part test

  announced in Strickland v. Washington,” id. (citation and quotations omitted), which

  requires the defendant to show that (1) his attorney performed deficiently and (2) he

  suffered prejudice as a result. Id.

        “To show prejudice in the guilty plea context, the defendant must establish that

  there is a reasonable probability that, but for counsel’s errors, he would not have

  pleaded guilty and insisted on going to trial.” Id. (quotations omitted). “This

  prejudice inquiry . . . of an alleged ‘failure to investigate or discover exculpatory

  evidence’ . . . depends largely on whether the evidence or defense ‘likely would have

  changed the outcome of a trial.’” United States v. Graham, 179 F. App’x 528, 533

  (10th Cir. 2006) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

        b. Application

        Mr. Sears asserts his plea was involuntary because his attorney failed to

  uncover evidence about Special Agent Funk’s alleged misrepresentations about her

  CPA qualifications and Mr. Lehrer’s alleged connection with AUSA Harmon,

  thereby rendering ineffective assistance. Aplt. Br. at 17-19. These arguments are

  unavailing for much the same reasons as Mr. Sears’s arguments about his Brady

  claims.

                                                 11
Appellate Case: 22-1243    Document: 010110775673         Date Filed: 11/30/2022    Page: 12



        Mr. Sears has failed to show prejudice. As discussed above, Mr. Sears’s

  assertions about Special Agent Funk’s alleged misrepresentations lack merit, and he

  does not explain how the Lehrer-Harmon connection affected the evidence against

  him. And even if there were merit to these arguments, the information would have

  been at most relatively weak impeachment evidence. Mr. Sears has not shown how

  this evidence “would have changed the outcome of a trial.” Hill, 474 U.S. at 59. He

  thus has not established “a reasonable probability that, but for counsel’s errors, he

  would not have pleaded guilty and insisted on going to trial.” Reed, 39 F.4th at 1293

  (quotations omitted).

                                        *    *   *    *

        The foregoing shows that reasonable jurists would not debate the district

  court’s denial of Mr. Frederick’s claim of an involuntary plea based on ineffective

  assistance of counsel. We therefore deny a COA on this issue.

     Evidentiary Hearing

        Mr. Sears contends the district court abused its discretion in declining to hold

  an evidentiary hearing on his § 2255 motion. Aplt. Br. at 4-7. We disagree.

        Section 2255(b) provides that a district court must hold an evidentiary hearing

  on a petitioner’s motion “[u]nless the motion and the files and records of the case

  conclusively show that the prisoner is entitled to no relief.” “We review the district

  court’s refusal to hold an evidentiary hearing for an abuse of discretion.” United

  States v. Moya, 676 F.3d 1211, 1214 (10th Cir. 2012) (quotations omitted). Because

  the district court’s ruling denying an evidentiary hearing would be reviewed for

                                                 12
Appellate Case: 22-1243    Document: 010110775673        Date Filed: 11/30/2022       Page: 13



  abuse of discretion during a merits appeal, the Supreme Court has accepted a

  formulation of “the COA question” as “whether a reasonable jurist could conclude

  that the District Court abused its discretion.” Buck v. Davis, 137 S. Ct. 759, 777

  (2017) (quoting Slack, 529 U.S. at 484).

        The district court is “not required to hold [an] evidentiary hearing[] [for a

  § 2255 motion] without a firm idea of what the testimony will encompass and how it

  will support a movant’s claim.” Moya, 676 F.3d at 1214 (quotations omitted).

  Moreover, if the district court, in denying a § 2255 motion, “relate[s] what sources in

  the record it relied on and why it denied” the arguments in the motion, it did not

  abuse its discretion for failing to hold a hearing. United States v. Johnson, 42 F.3d

  1407 (Unpublished Table Decision), 1994 WL 683930, at *2 (10th Cir. 1994) (cited

  for persuasive value under Fed. R. App. P. 32.1; 10th Cir. R. 32.1(A)).

        Where, as here, a petitioner’s habeas claims are capable of being resolved on

  the existing record, there is no entitlement to an evidentiary hearing. Torres v.

  Mullin, 317 F.3d 1145, 1161 (10th Cir. 2003). Mr. Sears does not explain what

  additional evidence he could have presented at a hearing to support his claims. Aplt.

  Br. at 4-7. He has failed to present a “firm idea of what the testimony [at a hearing]

  w[ould] encompass and how it w[ould] support [his] claim.” Moya, 676 F.3d at

  1214. And the district court supported its holdings by identifying the “sources in the

  record it relied on.” Johnson, 1994 WL 683930, at *2. The district court thus did not

  abuse its discretion in declining to grant an evidentiary hearing. We conclude



                                                13
Appellate Case: 22-1243     Document: 010110775673      Date Filed: 11/30/2022    Page: 14



  reasonable jurists could not debate that an evidentiary hearing was unnecessary. We

  decline to grant a COA on this issue.

                                   III. CONCLUSION

        Mr. Sears has not demonstrated that “reasonable jurists could debate” the

  district court’s denial of his § 2255 motion. Slack, 529 U.S. at 484. Also, he has not

  presented “a reasoned, nonfrivolous argument on the law and facts in support of the

  issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir.

  1991). We thus deny his request for a COA, deny his request to proceed ifp, and

  dismiss this matter.3


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




        3
            Judge Rossman would grant Mr. Sears’s ifp request.

                                               14